Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12, 15-20 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a transport device comprising a transport vehicle and a vertical stack of box-shaped containers coupled together, wherein the transport vehicle comprises: a vehicle body with a bottom part and a vertical frame section extending upwards from the upper side of the bottom part, wherein the bottom part has a storage surface and a container attachment interface for attaching, with its lowermost box-shaped container, the vertical stack placed on the storage surface to the bottom part; a handle arranged on the vehicle body for moving the transport vehicle into a tilted position; and two wheels arranged on the bottom part for supporting the transport vehicle in the tilted position relative to a floor and moving the transport vehicle relative to the floor, wherein the bottom part has on its underside at least one stand foot on which the transport vehicle stands in an upright position, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein the bottom part comprises, in a rearward section, a first attachment device of a worktable attachment interface for attaching an elongate worktable in vertical orientation to the transport vehicle, and wherein the first attachment device comprises a slot and an attachment structure accessible via the slot as required by Claim 1.
Claims 2-12 and 15-20 depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618